Citation Nr: 1619289	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-33 200	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the matter of entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, for purposes of accrued benefits as a substituted claimant.

2.  Entitlement to service connection for malignant melanoma, claimed as due to herbicide exposure, for purposes of accrued benefits as a substituted claimant.

3.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, claimed as due to diabetes mellitus, for purposes of accrued benefits as a substituted claimant.

4.  Entitlement to service connection for vision problems, claimed as due to diabetes mellitus, for purposes of accrued benefits as a substituted claimant.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to diabetes mellitus, for purposes of accrued benefits as a substituted claimant.

6.  Entitlement to service connection for erectile dysfunction, claimed as due to diabetes mellitus, for purposes of accrued benefits as a substituted claimant.

7.  Entitlement to service connection for removal of the left little toe, claimed as due to diabetes mellitus, for purposes of accrued benefits as a substituted claimant.

8.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure, for purposes of accrued benefits as a substituted claimant.

9.  Entitlement to service connection for the cause of the Veteran's death.

10.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to July 1975.  He died in November 2008.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO in Denver, Colorado, denied the pending accrued benefits, cause of death, and DIC benefits claims.  Jurisdiction over the case was subsequently transferred to the Nashville, Tennessee, RO.

In September 2014, the Board determined that, although the appellant had filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse via Form 21-534 in September 2009, no formal determination of substitution had been made.  Accordingly, in September 2014, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for the RO to adjudicate the issue of substitution.  The RO/AMC subsequently granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal, but continued to deny the claims (as reflected in the February 2015 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.  The issues have been recharacterized to indicate that the accrued benefits are sought as a substituted claimant.

The Board notes that, in addition to the paper claims file, the Veteran now also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the application to reopen the previously denied issue of entitlement to service connection for diabetes mellitus as well as the claims of entitlement to prostate cancer and malignant melanoma, the appellant asserts that the Veteran developed these disabilities due to exposure to herbicides.  See, e.g., the appellant's statements dated September 2009 and May 2010.  The appellant has also reiterated the Veteran's contention that he developed a cardiovascular disability, peripheral neuropathy of the bilateral lower extremities, vision problems, removal of left little toe, and erectile dysfunction secondary to diabetes mellitus.  Id.; see also the Veteran's claim received November 2006.  In this regard, the Board notes that diabetes and peripheral neuropathy are two of the disabilities that warrant presumptive service connection if the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange or herbicides therein.  See 38 U.S.C.A. §§ 1101, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).

In April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways of the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Board observes that the Veteran was stationed aboard the USS COLLETT, USS CORAL SEA, and the USS WILLIAM C. LAWE.  A March 2010 inquiry through the United States Army and Joint Services Records Research Center (JSRRC) determined that the USS COLLETT, USS CORAL SEA and USS WILLIAM C. LAWE served in the official waters of the Republic of Vietnam.  Given the Court's decision in Gray, further development must be conducted to determine whether any area in which the USS COLLETT, USS CORAL SEA, and USS WILLIAM C. LAWE were located during the Veteran's service meets the definition of an inland waterway in light of Gray and the changes made to VA's Adjudication Manual in accordance with this decision.

As any decision with respect to the pending service connection claims may affect the appellant's claims for service connection for the cause of the Veteran's death and DIC benefits pursuant to 38 U.S.C.A. § 1318, these claims are inextricably intertwined with the accrued benefits claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the service connection for cause of death or DIC benefits under 38 U.S.C.A. § 1318 claims, at this juncture, would be premature.  Hence, a remand of these issues is warranted, as well.

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, the Board notes that the appellant submitted VA Forms 21-4142 (Authorization and Consent to Release Information to the VA) dated in May 2010, which identified the Veteran's medical treatment through four private treatment providers:  Dr. K.S., Dr. M.M., Dr. S.C., and Dr. J.M.  A review of the record indicates that the Veteran's complete treatment records from these providers have neither been requested nor obtained.  Therefore, the AOJ should seek current authorization from the appellant to obtain outstanding treatment records from the identified providers.

Additionally, in the December 2015 Appellant's Post-Remand Brief, the appellant's representative asserted that it is unclear if VA properly notified the appellant of the type of evidence which is needed to support her contentions.  To this end, the Board has reviewed the record and observes that the appellant was provided with notice of the evidence required to sustain claims of entitlement to accrued benefits, cause of death, and DIC benefits.  See the RO letters dated July 2009 and March 2010.  However, the Board recognizes that the appellant was not notified of the general elements of direct and secondary service connection.  As such, upon remand, the appellant should be provided with proper notice as to the elements and information necessary to substantiate her claims.

Accordingly, the case is REMANDED for the following action:

1.  Send to the appellant and her representative a VCAA letter containing proper notice, which specifically informs her of the evidentiary requirements for establishing a service connection for VA compensation purposes.  The appellant should also be notified of the evidentiary requirements for secondary service connection.

2.  Send to the appellant and her representative a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. K.S., Dr. M.M., Dr. S.C., and Dr. J.M., as referenced above.

3.  If the appellant responds, obtain all identified evidence not currently of record-including any relevant records from Dr. K.S., Dr. M.M., Dr. S.C., and Dr. J.M.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Verify the precise locations of the USS COLLETT, USS CORAL SEA, and USS WILLIAM C. LAWE during the period the Veteran served on the ships while they were in the official waters of the Republic of Vietnam.

5.  Then, obtain from the Veterans Benefits Administration a fact based assessment of whether the Veteran's service aboard the USS COLLETT, USS CORAL SEA, and USS WILLIAM C. LAWE during the identified periods, constituted presence in inland waterways pursuant to the regulations for presumption of exposure to designated herbicide agents as interpreted in Gray v. McDonald, 27 Vet. App. 313 (2015).

6.  The AOJ should then readjudicate the claims on appeal.  If a benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

